      Case 2:18-cv-03007-JS-GRB Document 230 Filed 11/06/19 Page 1 of 3 PageID #: 1357

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                     JOSEPH JACKSON                                    )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 18 CV 3007 (JS) (GRB)
                                                                       )
                 NASSAU COUNTY et. al.,                                )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    AMENDED SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Gregory Turner
                                           1119 5th Ave
                                           East Northport NY 11731




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Gabriel P. Harvis, Esq.
                                           Elefterakis Elefterakis & Panek
                                           80 Pine Street, 38th Floor
                                           NY, NY 10005



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
       Case 2:18-cv-03007-JS-GRB Document 230 Filed 11/06/19 Page 2 of 3 PageID #: 1358

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 18 CV 3007 (JS) (GRB)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
Case 2:18-cv-03007-JS-GRB Document 230 Filed 11/06/19 Page 3 of 3 PageID #: 1359



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 JOSEPH JACKSON,

                                      Plaintiff,             RIDER
                          -against-                          18 CV 3007 (JS) (GRB)
 NASSAU COUNTY; THE INCORPORATED VILLAGE
 OF FREEPORT; DETECTIVE ROBERT DEMPSEY;
 DETECTIVE GARY ABBONDANDELO; DETECTIVE
 JOHN M. HOLLAND; DETECTIVE MICHAEL HERTS;
 DETECTIVE MARTIN ALGER;           DETECTIVE
 ANTHONY SORRENTINO; DETECTIVE DAVID L.
 ZIMMER;       POLICE   OFFICER    MELENDEZ;
 LIEUTENANT BURDETTE; SERGEANT MCHALE;
 SERGEANT NOLL; DETECTIVE SHARKEY; POLICE
 OFFICER DOWDELL; POLICE OFFICER BARRY
 MCGOVERN; DETECTIVE TURNER; DETECTIVE
 EDWARD HAGGERTY; POLICE OFFICER HALL;
 DETECTIVE LAURETTE KEMP; DETECTIVE WILLIAM
 TWEEDY;      DETECTIVE   ANTHONY     KOSIER;
 DETECTIVE SERGEANT DAN SEVERIN; DETECTIVE
 JERL MULLEN; THE ESTATE OF DETECTIVE JERL
 MULLEN; JOHN DOE, AS THE ADMINISTRATOR OF
 THE ESTATE OF JERL MULLEN; and JOHN and JANE
 DOE 1 through 20,

                                      Defendants.
